UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      19-CR-696 (PAE)
                       -v-
                                                                           ORDER
 ARI TEMAN,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       In light of the defense’s pending motion for recusal, the Court adjourns the sentencing

hearing scheduled for June 24, 2021.


       SO ORDERED.


                                                          
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: June 21, 2021
       New York, New York
